
	
		II
		109th CONGRESS
		2d Session
		S. 3844
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2006
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the investment of all funds collected from
		  the tariff on imports of ethanol in the research, development, and deployment
		  of biofuels, especially cellulosic ethanol produced from biomass
		  feedstocks.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Investment Trust Fund
			 Act.
		2.Biofuels Investment
			 Trust Fund
			(a)Establishment
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund, to be known as the Biofuels Investment Trust Fund
			 (referred to in this Act as the Trust Fund), consisting of such
			 amounts as may be transferred to the Trust Fund under paragraph (2).
				(2)TransferBeginning
			 on January 1, 2007, the Secretary of the Treasury shall transfer to the Trust
			 Fund, from amounts in the general fund of the Treasury, such amounts as the
			 Secretary of the Treasury determines to be equivalent to the amounts received
			 in the general fund that are attributable to duties received on articles
			 entered under heading 9901.00.50 of the Harmonized Tariff Schedule of the
			 United States.
				(b)Expenditures
			 from Trust Fund
				(1)In
			 generalThe Secretary of Energy, in consultation with the
			 Secretary of Agriculture and the Secretary of the Treasury, shall use amounts
			 in the Trust Fund to provide financial assistance for research, development,
			 and deployment programs for biofuels to increase the amount and diversity of
			 biofuels produced in the United States and made available to consumers,
			 especially for cellulosic ethanol production from biomass feedstocks.
				(2)RequirementsThe
			 Secretary of Energy shall ensure that amounts made available under paragraph
			 (1) shall be used only—
					(A)to provide
			 financial assistance to farmers, producers, biorefiners, researchers,
			 universities, and other persons or entities involved in the research,
			 development, deployment, or production of biofuels, especially the production
			 of biomass feedstock for cellulosic ethanol production; or
					(B)as otherwise
			 directed by Congress to advance research, development, and deployment of
			 biofuels, especially cellulosic ethanol produced from biomass
			 feedstocks.
					(c)Investment of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Trust Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
				(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
				(3)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(4)Sale of
			 obligationsAny obligation acquired by the Trust Fund may be sold
			 by the Secretary of the Treasury at the market price.
				(5)Credits to
			 Trust FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Trust Fund shall be credited to and
			 form a part of the Trust Fund.
				(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Trust Fund
			 under subsection (a)(1) shall be transferred at least quarterly from the
			 general fund of the Treasury to the Trust Fund on the basis of estimates made
			 by the Secretary of the Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				
